                         Case 1:16-cr-00371-RA Document 852 Filed 02/05/20 Page 1 of 6

                                           CAHILL GORDON & REINDEL LLP
                                                    EIGHTY PINE STREET
                                                  NEW YORK, NY 10005-1 702

HELENE R. BANKS            JONATHAN J. FRANKEL          TELEPHONE, (21�) 701-3000       JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL             ARIEL GOLDMAN                   WWW.CAHILL.COM               GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAYID L. BARASH            JASON M. HALL                                                BRIANT. MARKLEY              RICHARD A. STIEGLITZ JR
LANDIS C. BEST             WILLIAM M. HARTNETT                                          MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J, BONDI           NOLA B. HELLER                  1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON         CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       NOAH B. NEWITZ               ANTHONY K. TAMA
JAMES J. CLARK             DOUGLAS S. HOROWITZ                                          DAYID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT     TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER               DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED             ELA! KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DECOSSARD   GLENN J. WALDRIP, JR
SEAN M. DAVIS              BRIAN S. KELLEHER              24 MONUMENT STREET            SHEILA C. RAMESH             HERBER. T S. WASHER
STUART G. DOWNING          RICHARD KELLY                     LONDON ECSR 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN            CHERIE R. KISER*                 +44 (o) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA          JOEL KURTZBERG                                               THORN ROSENTHAL              COREY WRIGHT
JENNIFER 8. EZRING         TED B. LACEY                                                 TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI       MARC R. LASHBROOK             WRITER'S DIRECT NUMBER         JONATHAN A. SCIIAFFZIN       DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL       ALIZA R. LEVINE                                              MICHAEL A. SHERMAN
                                                                                                                       • ADMITJ'ED IN DC ONLY

                                                          (212) 701-3008

                                                                                                           February 5, 2020


                             Re:       United States v. Michelle Morton, S3 16 Cr. 371 (RA)

           Dear Judge Abrams:

                          I write on behalf of Michelle Morton in advance of the evidentiary hearing on Ms.
           Morton's Renewed Motion to Withdraw Her Guilty Plea (the "Motion") scheduled for February
           19, 2020 (the "February 19 Hearing") to respectfully move in limine for an order authorizing the
           testimony of United States Pretrial Services Officer Lea Harmon at the February 19 Hearing.
           Additionally, in order to allow the parties to prepare for the hearing, Ms. Morton requests that the
           Court order a reciprocal exchange of materials pursuant to Federal Rule of Criminal Procedure
           26.2 on February 14, 2020, to be supplemented on a rolling basis.

            I.      Procedural Background

                            On May 16, 2018, Ms. Morton pleaded guilty to one count conspiracy to commit
            securities fraud and one count of investment advisor fraud in connection with her alleged role in
            the purchase of Wakpamni Lake Community Corporation bonds while Ms. Morton was the chief
            executive officer at Atlantic Asset Management. See Transcript of May 16, 2018 Hearing in
            United States v. Morton, No. 16 Cr. 371 (RA), at 9-11, 20-21. On July 20, 2018, Ms. Morton filed
            a motion to withdraw her guilty plea, which this Court denied on August 17, 2018. Dkt. Nos. 548,
            568.

                           On January 14, 2019, the Court appointed the undersigned as Ms. Morton's
           counsel. Dkt. No. 726. On May 17, 2019, Ms. Morton filed the Motion and accompanying
           memorandum of law, arguing that her prior counsel's coercive actions - which included suborning
           a false guilty plea and paying her more than $12,000 during the course of their representation -
           both rendered her plea involuntary and constituted a fair and just reason meriting withdrawal of
           the plea. Dkt. Nos. 754, 755. The government filed an opposition to the Motion on August 8,
           2019 (Dkt. No. 794), Ms. Morton replied on October 28, 2019 (Dkt. No. 815), the government
         Case 1:16-cr-00371-RA Document 852 Filed 02/05/20 Page 2 of 6
CAHILL GORDON & REINDEL LLP



                                                 -2-



filed a sur-reply on November 27, 2019 (Dkt. No. 830), and Ms. Morton submitted a response to
the government's sur-reply on December 11, 2019 (Dkt. No. 832). On February 3, 2020, the Court
requested an evidentiary hearing on the Motion. Dkt. No.848.

II.     The Court Should Authorize and Direct Officer Harmon's Testimony

               Although pretrial services officers are generally required to keep defendants'
communication confidential, such information may be disclosed under certain circumstances if
authorized by the confidentiality regulations or directed by a judicial officer. Such disclosure is
appropriate where the information is germane to an issue being litigated in a proceeding involving
the defendant, or where good cause can be shown. Here, Ms. Morton's pretrial services officer,
Lea Harmon, can offer independent corroboration of Ms. Morton's claim that she pleaded guilty
under the guidance of her prior counsel solely for health reasons. Accordingly, we respectfully
request the Court direct her to testify at the February 19 Hearing.

                A.      Factual Background

                  As set forth at length in the Motion, Ms. Morton has alleged that her prior attorneys
coerced her guilty plea by, inter alia, informing her that they thought she would not survive the
rigors of a trial and suggesting that she should therefore plead guilty despite her innocence. Mem.
of Law in Support of Michelle Morton's Renewed Motion to Withdraw Her Guilty Plea, Dkt. No.
755, at 2-7, 15-27 ("Mem. of Law"); Declaration of Michelle Morton in Support of Her Renewed
Motion to Withdraw Her Guilty Plea, Dkt.No. 756, ,r,r 15-16 ("Morton Deel."). As further support
for her claim, Ms. Morton provided the Declaration of Olufunso Akinyemi, a paralegal who
participated in a March 7, 2019 telephone interview with Officer Harmon, in which Officer
Harmon provided information that corroborated Ms. Morton's assertions. Declaration ofOlufunso
Akinyemi in Support of Michelle Morton's Renewed Motion to Withdraw Her Guilty Plea, Dkt.
No. 758, ,r,r 3-5, Exs. 1-2 ("Akinyemi Deel.") (attached hereto as Exhibit A); see also Mem. of
Law at 23-24.

                Specifically, during the March 7, 2019 call, Officer Harmon explained that she has
served as Ms. Morton's pretrial services officer since May 2016, when Ms. Morton was arrested.
Akinyemi Deel. ,r 4(a); see also Morton Deel. ,r 28. Officer Harmon noted that she had frequent
contact with Ms. Morton during the period of supervision, including initial monthly visits and
weekly telephone calls. Akinyemi Deel. ,r 4(b), Ex. 2 ,r 2; see also Morton Deel. ,r 28. According
to Officer Harmon, during the period of supervision, Ms. Morton consistently asserted her
innocence of the crimes with which she had been charged. Akinyemi Deel.,r 4(d); see also Morton
Deel. ,r 28. Officer Harmon recounted that she received a voicemail message from Ms. Morton on
May 18, 2018, two days after Ms. Morton's guilty plea, in which Ms.Morton informed Officer
Harmon that she had pleaded guilty, but that she wanted Officer Harmon to know that she had
never lied to her. Akinyemi Deel. ,r 4(e). Officer Harmon also recalled a subsequent meeting with
Ms. Morton in which Ms. Morton explained that, based on a conversation she had had with her
lawyers at the time, she had felt obligated to plead guilty because of her health, even though she
         Case 1:16-cr-00371-RA Document 852 Filed 02/05/20 Page 3 of 6
CAHILL GORDON & REINDEL LLP



                                                  -3-



was innocent. Id. � 4(g). Ms. Morton told Officer Harmon that her lawyers had told her that she
might not physically survive the trial because to the aggravating effect stress and anxiety has on
her persistent health issues, and had advised her that pleading guilty was the best solution for her
health. Id.

                Officer Harmon subsequently confirmed the accuracy of these statements in an
email to the undersigned on April 18, 2019. Id., Ex 1 at 1. Because the statements are highly
relevant to the issue of truth in a judicial proceeding involving Ms. Morton, because Ms. Morton
herself is the party requesting release of the statements, and because good cause has been shown,
the Court should direct Officer Harmon's testimony at the February 19 Hearing.

                B.      Discussion

                        1.      Confidentiality Regulations Permit the Release of Pretrial Services
                                Information Under Certain Circumstances

               In general, information disclosed to a pretrial services officer is confidential and
may not be disclosed. See 18 U.S.C. § 3153(c)(l); see also GUIDE TO JUDICIARY POLICY, UNITED
STATES COURTS, Vol. 8A Pt. A, Appendix 5A, § 3A (2010) ("Confidentiality Regulations")
(attached hereto as Exhibit B) ("Unless authorized by these regulations or ordered by the judicial
officer for good cause shown, a pretrial services officer shall not disclose pretrial services
information."). 1 The reason for this confidentiality restriction is "to promote a candid and truthful
relationship between the defendant and the pretrial services officer in order to obtain the most
complete and accurate information possible for the judicial officer." Confidentiality Regulations,
§ lC.

               Despite the general restriction on disclosure of Pretrial Services information, the
Confidentiality Regulations authorize disclosure of confidential information under certain
circumstances. Specifically:

                [t]he judicial officer may authorize the disclosure of pretrial services information if
                the judicial officer finds that there is a substantial likelihood that the information is
                material, exonerating on the issue of guilt, or germane to the issue of truth in an
                administrative, legislative, or judicial proceeding involving the defendant or a third
                party, and would not otherwise be available in such a proceeding.

Confidentiality Regulations, § 5H(l). Separately:


1
 Pretrial Services information is defined as "any information, whether recorded or not, that is
obtained or developed by a pretrial services officer in the course of performing pretrial services."
Confidentiality Regulations, § 2A. Performing pretrial services is defined to include, inter alia,
supervising a defendant who is released on bail. Id.
         Case 1:16-cr-00371-RA Document 852 Filed 02/05/20 Page 4 of 6
CAHILL GORDON & REINDEL LLP



                                                  -4-



                [i]n any other case, the judicial officer may order the disclosure of pretrial services
                information if, after considering (1) any promise of confidentiality to the source of
                the information, (2) any harm that such disclosure might cause to any person, (3)
                the objective of confidentiality as set out in section l (C) of these regulations, and
                (4) the purpose of the disclosure, the judicial officer finds that there is good cause
                for such disclosure.

Id. § SL.

                        2.     Officer Harmon's Testimony Is "Germane to the Issue of Truth " in
                               the February 19 Hearing

                Officer Harmon's testimony would provide contemporaneous and independent
corroboration of the central factual aspects of Ms.Morton's claim: that Ms.Morton has maintained
her innocence throughout the duration of her case, that she falsely pleaded guilty for health reasons
on the advice of her attorneys, and that she immediately regretted doing so. See Morton Deel.,r
28; Akinyemi Deel., Ex. 2 ,r 7. Accordingly, Officer Harmon's testimony is clearly "germane to
the issue of truth in [a] .. .judicial proceeding involving the defendant, " meriting disclosure here
under Section SH(1) of the Confidentiality Regulations.

                Indeed, the Second Circuit has held that the confidentiality restrictions in Title 18,
United States Code, Section 3153 are "not to be read broadly because, otherwise, evidence that is
relevant-in this case because it is probative on the question oftruthfulness and credibility-would
be inadmissible at trial." United States v.Griffith, 385 F.3d 124, 126 (2d Cir.2004) (holding that
information obtained from a defendant during a pretrial services interview could be used against
him for impeachment purposes). Here, especially because Ms. Morton is seeking to forego the
confidentiality restriction that is in primarily in place to protect her interests, there is no need for
the Court to prohibit the disclosure of information that would be germane to the February 19
Hearing.

                Finally, although Ms. Morton could potentially present Officer Harmon's
testimony through hearsay (either by calling Mr. Akinyemi as a witness or by offering Ms.
Harmon's email to the undersigned as evidence), Ms. Morton would like to present Officer
Harmon's testimony in a live setting in order to allow the Court to assign maximum weight to the
information. See e.g., United States v. Al-Marri, 230 F. Supp. 2d 535, 539 (S.D.N.Y. 2002)
("[T]his Court follows the lead of other federal courts in valuing the weight of live witnesses'
testimony over contents of a defendant's affidavit); see also United States v.Paulino, No.12 Cr.
799(RA), 2013 WL 2237532, at *4 (S.D.N. Y. May 21, 2013) (Abrams, J) (affording greater weight
to officers' testimony than to the defendant's declaration because the officers' testimony was
subject to cross examination). The Court should permit her to do so.
         Case 1:16-cr-00371-RA Document 852 Filed 02/05/20 Page 5 of 6
CAHILL GORDON & REINDEL LLP



                                               -5-



                        3.    "Good Cause" Exists to Order Officer Harmon's Testimony

               The Court can and should also order Officer Harmon's testimony because good
cause exists for it to do so. Section 5L of the Confidentiality Regulations authorizes the Court to
find good cause after considering four factors, discussed below.

               First, the Court must consider "any promise of confidentiality to the source of the
confidential information." Confidentiality Regulations, § 5L. This factor is inapplicable here,
since Ms. Morton is the source of the information, and is herself requesting the disclosure. See
United States v. Lewter, 402 F.3d 319, 324 (2d Cir. 2005) (holding that the district court erred in
denying defendant's request to review his pretrial services report, in order to help secure the
testimony of his pretrial services officer in his own defense). Because Ms. Morton requests
disclosure of her own pretrial services information in an effort advance her own defense, any
promises of confidentiality to her should be disregarded at her request.

               For the same reasons, the second factor- whether any person would be harmed by
the disclosure of the information - is also inapplicable. See Confidentiality Regulations, § 5L.
The requested disclosure is limited to a conversation between Officer Harmon and Ms. Morton
about Ms. Morton's criminal case. Its disclosure will not harm anyone else. Additionally, Officer
Harmon has confirmed the truth of the statements contained in the Akinyemi Declaration, so there
is no concern about the dissemination of any false information. See Akinyemi Deel., Ex. 1 at 1.

                Third, a court must balance the disclosure with the objective of Section 1 C of the
Confidentiality Regulations, which is to "promote a candid and truthful relationship between the
defendant and the pretrial services officer in order to obtain the most complete and accurate
information possible for the [Court]." Confidentiality Regulations, § 1 C. The Confidentiality
Regulations further explain that "[d]isclosure of pretrial services information for purposes other
than pretrial release, particularly for prosecution purposes, would deter defendants from
cooperation with pretrial services officers and deprive the court of necessary information." Id.
(emphasis added). The clear import of Section 1 C is that, if defendants believe that infonnation
they provide to pretrial services can be used against them in their criminal cases, they might be
reluctant to share important information. But if the Court ordered disclosure here, it would not be
setting a precedent that would chill the free flow of information between defendants and their
pretrial services officers because Ms. Morton herself is the party requesting the disclosure.

               Fourth and finally, the Court must consider the purpose of the disclosure, id. § 5L,
which here is to offer independent and contemporaneous corroboration of the central aspects of
Ms. Morton's claims. Accordingly, this factor weighs strongly in favor of ordering disclosure.

             Because the first three factors are inapplicable and the fourth weighs heavily in Ms.
Morton's favor, there is good cause to order Officer Harmon's testimony at the February 19
Hearing.
         Case 1:16-cr-00371-RA Document 852 Filed 02/05/20 Page 6 of 6
CAHILL GORDON & REINDEL LLP



                                               -6-



                                               ***
                For the reasons stated, Ms. Morton respectfully requests that the Court order the
testimony of Officer Harmon at the February 19 Hearing. Additionally, in order to allow the
parties to prepare for the hearing, Ms. Morton requests that the Court order a reciprocal exchange
of Rule 26.2 materials on February 14, 2020, to be supplemented on a rolling basis.

                                                            Respectfully Submitted,




The Honorable Ronnie Abrams
                                                        u!a�
United States District Judge
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007

BY EMAIL AND ECF

cc:     AUSA Negar Tekeei
